



COURT OF APPEAL FOR ONTARIO

CITATION: Honsinger (Re), 2018 ONCA 662

DATE: 20180724

DOCKET: C65075

Hoy A.C.J.O., van Rensburg and Pardu JJ.A.

IN THE MATTER OF: CHRISTOPHER HONSINGER

AN APPEAL UNDER PART XX.1 OF THE
CODE

Robert F. Goddard, for the appellant

Erica Whitford, for the respondent Crown

Marie-Pierre Pilon, for the Person in Charge, Brockville
    Mental Health Centre

Heard and released orally: July 19, 2018

On appeal against the disposition of the Ontario Review
    Board, dated November 15, 2017.

REASONS FOR DECISION

[1]

Mr. Honsinger appeals against the disposition of the Ontario Review
    Board, dated November 9, 2017, continuing his detention at the Brockville Mental
    Health Centre. He seeks an absolute discharge. Before us, he did not pursue his
    argument that he seeks a conditional discharge.

[2]

Mr. Honsinger is 23 years of age. The index offences occurred in July
    2014. On September 29, 2014, Mr. Honsinger was found not criminally responsible
    on account of mental disorder on charges of assault, two charges of mischief  not
    exceeding $5000  and two charges of uttering a threat to cause death or bodily
    harm. The initial psychiatric diagnosis was that Mr. Honsinger was experiencing
    an acute psychotic episode that was part of schizophrenia at the time of the
    index offences.

[3]

Counsel for Mr. Honsinger argues that the Boards conclusion that Mr.
    Honsinger is a significant threat to the safety of the public was
    unreasonable and unsupported by the evidence. In particular, he argues that
    neither Mr. Honsingers treating psychiatrist, Dr. Gray, nor the Board properly
    considered how the change in his diagnosis from schizophrenia to anti-social
    personality disorder, cannabis use, and borderline intellectual functioning
    impacted the risk assessment. He says Dr. Gray and the Board did not appreciate
    the distinction between schizophrenia and cannabis induced psychosis. Instead,
    they assumed the threat was equivalent. Moreover, he argues, the purported link
    between Mr. Honsingers cannabis use and psychosis does not bear scrutiny.

[4]

We reject these arguments.

[5]

The expert evidence was alive to the change in Mr. Honsingers
    diagnosis. The Board could find that the appellant posed a significant threat
    based on the revised diagnosis. Dr. Grays evidence links Mr. Honsingers
    cannabis use to the psychotic symptoms he experienced when he committed the
    index offences. The record also disclosed a long-standing inability to abstain
    from substance use; a history of aggressive, threatening and violent behavior,
    some of which was recent; and a diagnosis of antisocial personality disorder.
    On this record, the Boards conclusion that Mr. Honsinger posed a significant
    threat was reasonable.

[6]

Counsel for Mr. Honsinger also questions whether Mr. Honsinger in fact
    experienced a psychotic episode at the time he committed the index offences.
    However, this position was not put to Dr. Gray when he testified. Dr. Gray testified
    that he believed the index offence was an incident of drug-induced psychosis,
    and all indications in the record before us are that Mr. Honsinger experienced
    a psychotic episode at the time of the index offences.

[7]

Accordingly, the appeal is dismissed.

Alexandra Hoy A.C.J.O.

K.M. van Rensburg
    J.A.

G. Pardu J.A.


